 


109 HR 3133 IH: Sex Offender Registration and Notification Act
U.S. House of Representatives
2005-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3133 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2005 
Mr. Foley (for himself and Mr. Cramer) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To provide for the registration of sex offenders and for appropriate notification of their whereabouts, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Sex Offender Registration and Notification Act. 
2.Declaration of purposeIn response to the vicious attacks by violent sexual predators against the victims listed below, Congress in this Act establishes a comprehensive national system for the registration of sex offenders: 
(1)Jacob Wetterling, who was 11 years old, was abducted in 1989 in Minnesota, and remains missing. 
(2)Megan Nicole Kanka, who was 7 years old, was abducted, sexually assaulted and murdered in 1994, in New Jersey. 
(3)Pam Lychner, who was 31 years old, was attacked by a career offender in Houston, Texas. 
(4)Jetseta Gage, who was 10 years old, was kidnapped, sexually assaulted, and murdered in 2005 in Cedar Rapids, Iowa. 
(5)Dru Sjodin, who was 22 years old, was sexually assaulted and murdered in 2003, in North Dakota. 
(6)Jessica Lunsford, who was 9 years, was abducted, sexually assaulted, buried alive, and murdered in 2005, in Homosassa, Florida. 
(7)Sarah Lunde, who was 13 years old, was strangled and murdered in 2005, in Ruskin, Florida. 
(8)Amie Zyla, who was 8 years old, was sexually assaulted in 1996 by a juvenile offender in Waukesha, Wisconsin, and has become an advocate for child victims and protection of children from juvenile sex offenders. 
(9)Christy Ann Fornoff, who was 13 years old, was abducted, sexually assaulted and murdered in 1984, in Tempe, Arizona. 
(10)Alexandra Nicole Zapp, who was 30 years old, was brutally attacked and murdered in a public restroom by a repeat sex offender in 2002, in Bridgewater, Massachusetts. 
IJacob Wetterling Sex Offender Registration and Notification Program 
101.Relevant definitions, including Amie Zyla expansion of sex offender definition and expanded inclusion of child predatorsIn this Act the following definitions apply: 
(1)Sex offender registryThe term sex offender registry means a registry of sex offenders, and a notification program, maintained by a jurisdiction. 
(2)JurisdictionThe term jurisdiction means any of the following: 
(A)A State. 
(B)The District of Columbia. 
(C)The Commonwealth of Puerto Rico. 
(D)Guam. 
(E)American Somoa. 
(F)Northern Mariana Islands. 
(G)The United States Virgin Islands. 
(H)A federally recognized Indian tribe.  
(3)Amie Zyla expansion of sex offender definitionThe term sex offender means an individual who, either before or after the enactment of this Act, was convicted of, or adjudicated a juvenile delinquent for, an offense (other than an offense involving sexual conduct where the victim was at least 13 years old and the offender was not more than 4 years older than the victim and the sexual conduct was consensual, or an offense consisting of consensual sexual conduct with an adult) whether Federal, State, local, tribal, foreign (other than an offense based on conduct that would not be a crime if the conduct took place in the United States), military, juvenile or other, that is— 
(A)a specified offense against a minor; 
(B)a serious sex offense; or 
(C)a misdemeanor sex offense against a minor. 
(4)Expansion of definition of offense to include all child predatorsThe term specified offense against a minor means an offense against a minor that involves any of the following: 
(A)Kidnapping (unless committed by a parent). 
(B)False imprisonment (unless committed by a parent). 
(C)Solicitation to engage in sexual conduct. 
(D)Use in a sexual performance. 
(E)Solicitation to practice prostitution. 
(F)Possession, production, or distribution of child pornography. 
(G)Criminal sexual conduct towards a minor. 
(H)Any conduct that by its nature is a sexual offense against a minor. 
(I)Any other offense designated by the Attorney General for inclusion in this definition. 
(J)Any attempt or conspiracy to commit an offense described in this paragraph. 
(5)Sex offenseThe term sex offense means a criminal offense that has an element involving sexual act or sexual contact with another, or an attempt or conspiracy to commit such an offense. 
(6)Serious sex offenseThe term serious sex offense means— 
(A) a sex offense punishable under the law of a jurisdiction by imprisonment for more than one year; 
(B)any Federal offense under chapter 109A, 110, 117, or section 1591 of title 18, United States Code; 
(C)an offense in a category specified by the Secretary of Defense under section 115(a)(8)(C) of title I of Public Law 105–119 (10 U.S.C. 951 note); and 
(D)any other offense designated by the Attorney General for inclusion in this definition. 
(7)Misdemeanor sex offense against a minorThe term misdemeanor sex offense against a minor means a sex offense against a minor punishable by imprisonment for not more than one year. 
(8)StudentThe term student means an individual who enrolls or attends an educational institution, including (whether public or private) a secondary school, trade or professional school, and institution of higher education. 
(9)EmployeeThe term employee includes an individual who is self-employed or works for any other entity, whether compensated or not. 
(10)ResidesThe term resides means, with respect to an individual, the location of the individual’s home or other place where the individual lives. 
(11)MinorThe term minor means an individual who has not attained the age of 18 years.   
102.Registry requirements for jurisdictions Each jurisdiction shall maintain a jurisdiction-wide sex offender registry conforming to the requirements of this Act. The Attorney General shall issue and interpret guidelines to implement the requirements and purposes of this Act.   
103.Registry requirements for sex offenders 
(a)In generalA sex offender must register, and keep the registration current, in each jurisdiction where the offender resides, where the offender is an employee, and where the offender is a student. 
(b)Initial registrationThe sex offender shall initially register— 
(1) before completing a sentence of imprisonment with respect to the offense giving rise to the registration requirement; or 
(2)not later than 5 days after being sentenced for that offense, if the sex offender is not sentenced to a term of imprisonment.  
(c)Keeping the registration currentA sex offender must inform each jurisdiction involved, not later than 5 days after each change of residence, employment, or student status. 
(d)Retroactive duty to registerThe Attorney General shall prescribe a method for the registration of sex offenders convicted before the enactment of this Act. 
(e)State penalty for failure to complyEach jurisdiction shall provide a criminal penalty, that includes a maximum term of imprisonment that is greater than one year, for the failure of a sex offender to comply with the requirements of this Act.   
104.Information required in registration 
(a)Provided by the offenderThe sex offender must provide the following information to the appropriate official for inclusion in the sex offender registry: 
(1)The name of the sex offender (including any alias used by the individual). 
(2)The Social Security number of the sex offender. 
(3)The address and location of the residence at which the sex offender resides or will reside. 
(4)The place where the sex offender is employed or will be employed. 
(5)The place where the sex offender is a student or will be a student. 
(6)The license plate number of any vehicle owned or operated by the sex offender. 
(7)A photograph of the sex offender. 
(8)A set of fingerprints and palm prints of the sex offender, if the appropriate official determines that the jurisdiction does not already have available an accurate set. 
(9)A DNA sample of the sex offender, if the appropriate official determines that the jurisdiction does not already have available an appropriate DNA sample. 
(10)Any other information required by the Attorney General.  
(b)Provided by the jurisdictionThe jurisdiction in which the sex offender registers shall include the following information in the registry for that sex offender: 
(1)A statement of the facts of the offense giving rise to the requirement to register under this Act.  
(2)The criminal history of the sex offender. 
(3)Any other information required by the Attorney General.  
105.Duration of registration requirement A sex offender shall keep the registration current— 
(1)for the life of the sex offender, if the offense is a specified offense against a minor, a serious sex offense, or a second misdemeanor sex offense against a minor; and 
(2)for a period of 20 years, in any other case.  
106.In person verification A sex offender shall appear in person and verify the information in each registry in which that offender is required to be registered not less frequently than once every six months.  
107.Duty to notify sex offenders of registration requirements and to register An appropriate official shall, shortly before release from custody of the sex offender, or, if the sex offender is not in custody, immediately after the sentencing of the sex offender, for the offense giving rise to the duty to register— 
(1)inform the sex offender of the duty to register and explain that duty; 
(2)require the sex offender to read and sign a form stating that the duty to register has been explained and that the sex offender understands the registration requirement; and 
(3)ensure that the sex offender is registered. 
108.Jessica Lunsford Address Verification Program 
(a)EstablishmentThere is established the Jessica Lunsford Address Verification Program (hereinafter in this section referred to as the Program). 
(b)VerificationIn the Program, an appropriate official shall verify the residence of each registered sex offender not less than monthly or, in the case of a sex offender required to register because of a misdemeanor sex offense against a minor, not less than quarterly. 
(c)Use of mailed form authorizedSuch verification may be achieved by mailing a nonforwardable verification form to the last known address of the sex offender. The date of the mailing may be selected at random. The sex offender must return the form, including a notarized signature, within a set period of time. A failure to return the form as required may be a failure to register for the purposes of this Act. 
109.National Sex Offender Registry The Attorney General shall maintain a national database at the Federal Bureau of Investigation for each sex offender and other person required to register in a jurisdiction’s sex offender registry. The database shall be known as the National Sex Offender Registry.  
110.Dru Sjodin National Sex Offender Public Website 
(a)EstablishmentThere is established the Dru Sjodin National Sex Offender Public Website (hereinafter referred to as the Website). 
(b)Information to be providedThe Attorney General shall maintain the Website as a site on the Internet which allows the public to obtain relevant information for each sex offender by a single query in a form established by the Attorney General. 
(c)Electronic forwardingThe Attorney General shall ensure (through the National Sex Offender Registry or otherwise) that updated information about a sex offender is immediately transmitted by electronic forwarding to all relevant jurisdictions, unless the Attroney General determines that each jurisdiction has so modified its sex offender registry and notification program that there is no longer a need for the Attorney General to do. 
111.Public access to sex offender information through the Internet Each jurisdiction shall make available on the Internet all information about each sex offender in the registry, except for the offender’s Social Security number, the identity of any victim, and any other information exempted from disclosure by the Attorney General. The jurisdiction shall provide this information in a manner that is readily accessible to the public. 
112.Megan Nicole Kanka and Alexandra Nicole Zapp Community Notification Program 
(a)Establishment of programThere is established the Megan Nicole Kanka and Alexandra Nicole Zapp Community Program (hereinafter in this section referred to as the Program). 
(b)NotificationIn the Program, as soon as possible, and in any case not later than 5 days after a sex offender registers or updates a registration, an appropriate official in the jurisdiction shall provide the information in the registry (other than information exempted from disclosure by the Attorney General) about that offender to the following: 
(1)The Attorney General, who shall include that information in the National Sex Offender Registry. 
(2)Appropriate law enforcement agencies (including probation agencies, if appropriate), and each school and public housing agency, in each area in which the individual resides, is employed, or is a student. 
(3)Each jurisdiction from or to which a change of residence, work, or student status occurs. 
(4)Any agency responsible for conducting employment-related background checks under section 3 of the National Child Protection Act of 1993 (42 U.S.C. 5119a).  
(5)Social service entities responsible for protecting minors in the child welfare system. 
(6)Volunteer organizations in which contact with minors or other vulnerable individuals might occur.  
113.Actions to be taken when sex offender fails to comply An appropriate official shall notify the Attorney General and appropriate State and local law enforcement agencies of any failure by a sex offender to comply with the requirements of a registry. The appropriate official, the Attorney General, and each such State and local law enforcment agency shall take any appropriate action to ensure compliance. 
114.Immunity for good faith conductLaw enforcement agencies, employees of law enforcement agencies and independent contractors acting at the direction of such agencies, and officials of jurisdictions and other political subdivisions shall not be civilly or criminally liable for good faith conduct under this Act. 
115.Development and availability of registry management software  The Attorney General shall develop and support software for use to establish, maintain, publish, and share sex offender registries. 
116.Federal duty when State programs not minimally sufficient If the Attorney General determines that a jurisdiction does not have a minimally sufficient sex offender registration program, the Department of Justice shall, to the extent practicable, carry out the duties imposed on that jurisdiction by this Act. 
117.Period for implementation by jurisdictions Each jurisdiction shall implement this Act not later than 2 years after the date of the enactment of this Act. However, the Attorney General may authorize a one-year extension of the deadline. 
118.Failure to comply 
(a)In generalFor any fiscal year after the end of the period for implementation, a jurisdiction that fails to implement this Act shall not receive 10 percent of the funds that would otherwise be allocated for that fiscal year to the jurisdiction under each of the following programs:  
(1)ByrneSubpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), whether characterized as the Edward Byrne Memorial State and Local Law Enforcement Assistance Programs, the Edward Byrne Memorial Justice Assistance Grant Program, or otherwise.  
(2)LLEBGThe Local Government Law Enforcement Block Grants program.   
(b)ReallocationAmounts not allocated under a program referred to in paragraph (1) to a jurisdiction for failure to fully implement this Act shall be reallocated under that program to jurisdictions that have not failed to implement this Act.  
119.Sex Offender Management Assistance (SOMA) Program 
(a)In generalThe Attorney General shall establish and implement a Sex Offender Management Assistance program (in this Act referred to as the SOMA program) under which the Attorney General may award a grant to a jurisdiction to offset the costs of implementing this Act. 
(b)ApplicationThe chief executive of a jurisdiction shall, on an annual basis, submit to the Attorney General an application in such form and containing such information as the Attorney General may require.  
(c)Bonus payments for prompt complianceA jurisdiction that, as determined by the Attorney General, has implemented this Act not later than two years after the date of the enactment of this Act is eligible for a bonus payment. Such payment shall be made under the SOMA program for the first fiscal year beginning after that determination. The amount of the payment shall be— 
(1)10 percent of the total received by the jurisdiction under the SOMA program for the preceding fiscal year, if implementation is not later than one year after the date of enactment of this Act; and 
(2)5 percent of such total, if not later than two years after that date. 
(d)Authorization of appropriationsIn addition to any amounts otherwise authorized to be appropriated, there are authorized to be appropriated such sums as may be necessary to the Attorney General, to be available only for the SOMA program, for fiscal years 2006 through 2008. 
120.Demonstration project for use of electronic monitoring devices 
(a)Project requiredThe Attorney General shall carry out a demonstration project under which the Attorney General makes grants to jurisdictions to demonstrate the extent to which electronic monitoring devices can be used effectively in a sex offender management program. 
(b)Use of fundsThe jurisdiction may use grant amounts under this section directly, or through arrangements with public or private entities, to carry out programs under which the whereabouts of sex offenders are monitored by electronic monitoring devices.  
(c)ParticipantsNot more than 10 jurisdictions may participate in the demonstration project at any one time. 
(d)FactorsIn selecting jurisdictions to participate in the demonstration project, the Attorney General shall consider the following factors: 
(1)The total number of sex offenders in the jurisdiction. 
(2)The percentage of those sex offenders who fail to comply with registration requirements. 
(3)The threat to public safety posed by those sex offenders who fail to comply with registration requirements. 
(4)Any other factor the Attorney General considers appropriate. 
(e)DurationThe Attorney General shall carry out the demonstration project for fiscal years 2007, 2008, and 2009. 
(f)ReportsThe Attorney General shall submit to Congress an annual report on the demonstration project. Each such report shall describe the activities carried out by each participant, assess the effectiveness of those activities, and contain any other information or recommendations that the Attorney General considers appropriate. 
(g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary.  
121.National Center for Missing and Exploited Children access to Interstate Identification Index 
(a)In generalNotwithstanding any other provision of law, the Attorney General shall ensure that the National Center for Missing and Exploited Children has access to the Interstate Identification Index, to be used by the Center only within the scope of its duties and responsibilities under Federal law. The access provided under this section shall be authorized only to personnel of the Center that have met all the requirements for access, including training, certification, and background screening. 
(b)ImmunityPersonnel of the Center shall not be civilly or criminally liable for any use or misuse of information in the Interstate Identification Index if in good faith. 
122.Limited immunity for National Center for Missing and Exploited Children with respect to CyberTipline Section 227 of the Victims of Child Abuse Act of 1990 (42 U.S.C. 13032) is amended by adding at the end the following new subsection: 
 
(g)Limitation on liability 
(1)In generalExcept as provided in paragraphs (2) and (3), the National Center for Missing and Exploited Children, including any of its directors, officers, employees, or agents, is not liable in any civil or criminal action for damages directly related to the performance of its CyberTipline responsibilities and functions as defined by this section. 
(2)Intentional, reckless, or other misconductParagraph (1) does not apply in an action in which a party proves that the National Center for Missing and Exploited Children, or its officer, employee, or agent as the case may be, engaged in intentional misconduct or acted, or failed to act, with actual malice, with reckless disregard to a substantial risk of causing injury without legal justification, or for a purpose unrelated to the performance of responsibilities or functions under this section. 
(3)Ordinary business activitiesParagraph (1) does not apply to an act or omission related to an ordinary business activity, such as an activity involving general administration or operations, the use of motor vehicles, or personnel management..  
IICriminal law enforcement of registration requirements 
201.Amendments to title 18, United States Code, relating to sex offender registration 
(a)Criminal penalties for nonregistrationPart I of title 18, United States Code, is amended by inserting after chapter 109A the following: 
 
109BSex offender and crimes against children registry 
 
Sec. 2250. Failure to register  
2250.Failure to registerWhoever receives a notice from an official that such person is required to register under the Sex Offender Registration and Notification Act and— 
(1) is a sex offender as defined for the purposes of that Act by reason of a conviction under Federal law; or 
(2)thereafter travels in interstate or foreign commerce, or enters or leaves Indian country;  and knowingly fails to register as required shall be fined under this title and imprisoned not less than 5 years nor more than 20 years.. 
(b)Clerical amendmentThe table of chapters for part I of title 18, United States Code, is amended by inserting after the item relating to chapter 109A the following new item: 
 
 
109B.Sexual offender and crimes against children registry2250. 
(c)False statement offenseSection 1001(a) of title 18, United States Code, is amended by adding at the end the following: If the matter relates to an offense under chapter 109A, 109B, 110, or 117, then the term of imprisonment imposed under this section shall be not less than 5 years nor more than 20 years..  
(d)ProbationParagraph (8) of section 3563(a) of title 18, United States Code, is amended to read as follows:  
 
(8)for a person required to register under the Sex Offender Registration and Notification Act, that the person comply with the requirements of that Act; and. 
(e)Supervised releaseSection 3583 of title 18, United States Code, is amended— 
(1) in subsection (d), in the sentence beginning with The court shall order, as an explicit condition of supervised release for a person described in section 4042(c)(4), by striking described in section 4042(c)(4) and all that follows through the end of the sentence and inserting required to register under the Sex Offender Registration and Notification Act that the person comply with the requirements of that Act..  
(2)in subsection (k)— 
(A)by striking 2244(a)(1), 2242(a)(2) and inserting 2243, 2244, 2245, 2250; 
(B)by inserting not less than 5, after any term of years; and 
(C)by adding at the end the following: If a defendant required to register under the Sex Offender Registration and Notification Act violates the requirements of that Act or commits any criminal offense for which imprisonment for a term longer than one year can be imposed, the court shall revoke the term of supervised release and require the defendant to serve a term of imprisonment under subsection (e)(3) without regard to the exception contained therein. Such term shall be not less than 5 years, and if the offense was an offense under chapter 109A, 109B, 110, or 117, not less than 10 years.. 
(f)Duties of Bureau of PrisonsParagraph (3) of section 4042(c) of title 18, United States Code, is amended to read as follows: 
 
(3) The Director of the Bureau of Prisons shall inform a person who is released from prison and required to register under the Sex Offender Registration and Notification Act of the requirements of that Act as they apply to that person and the same information shall be provided to a person sentenced to probation by the probation officer responsible for supervision of that person.. 
(g)Conforming amendment of cross referenceParagraph (1) of section 4042(c) of title 18, United States Code, is amended by striking (4) and inserting (3).  
(h)Conforming repeal of deadwoodParagraph (4) of section 4042(c) of title 18, United States Code, is repealed. 
202.Investigation by United States Marshals of sex offender violations of registration requirements 
(a)In generalThe Attorney General shall use the authority provided in section 566(e)(1)(B) of title 28, United States Code, to assist States and other jurisdictions in locating and apprehending sex offenders who violate sex offender registration requirements.   
(b)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary for fiscal years 2006 through 2008 to implement this section.  
203.Sex offender apprehension grantsTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 is amended by adding at the end the following new part: 
 
JJSex offender apprehension grants 
3011.Authority to make sex offender apprehension grants 
(a)In generalFrom amounts made available to carry out this part, the Attorney General may make grants to States, units of local government, Indian tribal governments, other public and private entities, and multi-jurisdictional or regional consortia thereof for activities specified in subsection (b). 
(b)Covered activitiesAn activity referred to in subsection (a) is any program, project, or other activity to assist a State in enforcing sex offender registration requirements. 
3012.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary for fiscal years 2006 through 2008 to carry out this part.. 
204.Use of any controlled substance to facilitate sex offense 
(a)Increased punishmentChapter 109A of title 18, United States Code, is amended by adding at the end the following: 
 
2249.Use of any controlled substance to facilitate sex offense 
(a)Whoever, knowingly uses a controlled substance to substantially impair the ability of a person to appraise or control conduct, in order to commit a sex offense, other than an offense where such use is an element of the offense, shall, in addition to the punishment provided for the sex offense, be imprisoned for any term of years not less than 10, or for life.  
(b)As used in this section, the term sex offense means an offense under this chapter other than an offense under this section.. 
(b)Amendment to tableThe table of sections at the beginning of chapter 109A of title 18, United States Code, is amended by adding at the end the following new item:  
 
 
2249. Use of any controlled substance to facilitate sex offense. 
205.Repeal of predecessor sex offender program Sections 170101 (42 U.S.C. 14071) and 170102 (42 U.S.C. 14072) of the Violent Crime Control and Law Enforcement Act of 1994, and section 8 of the Pam Lychner Sexual Offender Tracking and Identification Act of 1996 (42 U.S.C. 14073), are repealed.  
 
